Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri,
a la cual se une el Juez Presidente Señor Andréu García.
H
En el caso de autos, el Tribunal de Circuito de Apelacio-nes interpretó que según la See. 4.2 de la Ley de Procedi-miento Administrativo Uniforme del Estado Libre Aso-*603ciado de Puerto Rico (en adelante la L.P.A.U.), 3 L.P.R.A. see. 2172, en casos en los cuales una instrumentalidad gu-bernamental tome una acción adversa a un empleado suyo, que sea revisada luego por la Junta de Apelaciones del Sis-tema de Administración de Personal (en adelante la J.A.S.A.P.), la parte afectada que entonces solicita revisión judicial, tendrá que notificar tal solicitud tanto a la instru-mentalidad gubernamental que tomó la acción adversa como a la J.A.S.A.P. Además, la falta de la notificación a la J.A.S.A.P. constituye un defecto jurisdiccional.
El 21 de febrero de 1997, le concedimos un término a la parte recurrida para mostrar causa, si alguna tuviere, por la cual no debíamos revocar el dictamen aludido del foro apelativo. Intimamos así nuestro juicio inicial de que la interpretación que le había dado el Tribunal de Circuito de Apelaciones a la See. 4.2 de la L.P.A.U., supra, no era correcta.
Ello, no obstante, la mayoría de este Tribunal ahora re-suelve que la interpretación aludida del foro apelativo es correcta. Por las razones que explico más adelante, disiento.
HH I — I
De su faz, la disposición de la L.P.A.U. que nos con-cierne aquí es sumamente clara. Indica expresamente que “la parte adversamente afectada por una orden o resolu-ción final de una agencia”, que luego procura la revisión judicial de tal orden o resolución, “notificará la presenta-ción de la solicitud de revisión a la agencia y a todas las partes”. 3 L.P.R.A. see. 2172.
De los términos claros y sencillos de la propia See. 4.2 de la L.P.A.U., supra, surge libre de toda ambigüedad que la “agencia” que debe ser notificada es aquella que emitió la orden o resolución final que le es adversa a una parte, cuya *604revisión se interesa. En la mayor parte de los casos, no existe problema alguno con respecto a identificar cuál es la agencia que debe notificarse. Las situaciones más comunes son dos: (1) aquella en la cual una parte se querella ante la agencia por razón de la conducta de otra parte, y (2) cuando una parte interesa algún permiso o autorización de la agencia que otra parte objeta. En estos casos existen partes adversas respecto a algún asunto, y la agencia es el foro primario que adjudica tal controversia entre las partes. La que resulta adversamente afectada por la deci-sión de esa agencia, y que interesa su revisión, tiene que notificar la solicitud de revisión no sólo a la otra parte, sino también a la agencia recurrida.
Ahora bien, ¿qué sucede cuando, en casos como el de autos, una agencia toma una decisión adversa contra un empleado suyo, y antes de la revisión judicial de tal deci-sión, otro organismo administrativo interviene y confirma la decisión adversa de la agencia? ¿Cuál es entonces la “agencia” que debe notificarse: la agencia que tomó la de-cisión adversa o el organismo administrativo que la con-firmó? Es decir, ¿cómo se aplica la citada See. 4.2 de la L.P.A.U. en casos donde la “agencia” que toma la decisión adversa a una parte es, a su vez, la otra parte en el pleito?
Para intentar contestar la interrogante anterior, debe notarse que la See. 4.2 aludida también dispone que la parte adversamente afectada por la decisión de la agencia, antes de interponer la revisión judicial de tal decisión deberá haber “agotado todos los remedios provistos por la agencia o por el organismo administrativo corres-pondiente”. (Énfasis suplido.) Se requiere así que la parte afectada agote los remedios administrativos existentes, antes de que pueda procurar la revisión judicial de la decisión adversa de la agencia.
Cuando se leen contextualmente las disposiciones aludi-das de la See. 4.2, supra, parecería que aun en casos como el de autos, la agencia que debe ser notificada de la solici-*605tud de revisión judicial es la agencia que tomó la decisión contra su empleado. Nótese que en el mismo párrafo de la See. 4.2 de la L.P.A.U., supra, en el cual se dispone que se notificará la solicitud de revisión judicial “a la agencia”, el denominativo "agencia” se usa antes únicamente para sig-nificar la “agencia” que tomó la decisión adversa. En dicho párrafo, tal “agencia” se distingue con claridad del proceso administrativo posterior que debe agotarse para que la de-cisión de la “agencia” sea revisable judicialmente. Se iden-tifica, pues, la “agencia” a la que habrá de notificarse con la “agencia” que tomó la decisión adversa, y se separa literal-mente tal “agencia” de los remedios administrativos poste-riores que deben agotarse, previo a la revisión judicial. Tan clara es la distinción que se hace entre una cosa y la otra, que se usa el término “organismo administrativo corres-pondiente” para designar la entidad a la cual hay que acu-dir para agotar los remedios administrativos, cuando no existen dentro de la propia agencia, y así distinguirla de la “agencia” que toma la decisión adversa, que es la misma “agencia” que debe notificarse.
A base de una interpretación literal y contextual de los términos de la See. 4.2 de la L.P.A.U, supra, pues, habría que decir que en casos como el de autos la agencia a la que dese notificarse es la que tomó la acción de despedir al promovente de la revisión judicial, porque la J.A.S.A.P. aquí no es la “agencia” a que se refiere la referida See. 4.2, sino el “organismo administrativo” ante el cual se agotan los remedios administrativos con respecto a la decisión de la agencia. Cuando menos, es evidente que el requisito de notificación no surge claramente para organismos como la J.A.S.A.P., en casos cuando la “agencia” es parte del pleito, por haber decidido adversamente contra un empleado suyo.
*606) — i J — H
La notificación a organismos administrativos como la J.A.S.A.P. —en casos como el de autos— no está clara-mente dispuesta en la See. 4.2 de la L.P.A.U., supra, según se ha indicado antes. Pero, aun asumiendo que la notifica-ción aludida incluye a organismos administrativos apelati-vos como la J.A.S.A.P., es altamente cuestionable que tal notificación sea de carácter jurisdiccional.
Son evidentes las graves consecuencias que apareja de-terminar que algún requisito procesal es de carácter jurisdiccional. Significa, como se sabe, que el incumpli-miento con los términos estrictos de tal requisito priva ab-solutamente de autoridad al foro en cuestión para enten-der en el asunto correspondiente. Significa también que la parte que no cumplió taxativamente con el riguroso requi-sito pierde el derecho a ser escuchada para dilucidar sus reclamaciones ante el foro en cuestión. Estas consecuen-cias drásticas y extremas no pueden imponerse por meras razones de conveniencias procesales ni por puro fíat judicial. Pára que algún requisito procesal tenga carácter jurisdiccional deben existir importantes razones de interés público que lo justifique, y ello tiene que haber sido esta-blecido claramente por el Poder Legislativo. Junta de Dir. Cond. Montebello v. Fernández, 136 D.P.R. 223 (1994).
En relación con la notificación que aquí nos concierne, no existen razones suficientes que justifiquen atribuirle ca-rácter jurisdiccional a tal notificación. La notificación alu-dida no es a una parte en el pleito, es meramente al foro que adjudicó una controversia entre las partes. Como el foro administrativo que adjudicó la controversia no es parte en dicho pleito, éste no tiene capacidad para acudir en alzada ante el tribunal apelativo; es decir, no le corres-ponde comparecer al proceso de revisión judicial a defender su decisión. Ello le compete a la parte interesada. Murphy *607Bernabe v. Tribunal Superior, 103 D.P.R. 692 (1975). Véase, además, Carrero v. Depto. de Educación, 141 D.P.R. 830 (1996). El caso en que descansa la opinión mayoritaria, como autoridad para sostener que la notificación aludida es de carácter jurisdiccional, Méndez v. Corp. Quintas San Luis, 127 D.P.R. 635 (1991), se refiere exclusivamente a la notificación que hay que hacerle a una parte en el procedi-miento apelativo. Nada tiene que ver esa decisión con la notificación al foro apelativo administrativo que dilucidó el asunto sustantivo en segunda instancia.
Como el organismo apelativo administrativo al que debe notificarse no es parte en la controversia, ¿qué propósito se logra con tal notificación? Obsérvese que no se trata del tipo de notificación que va dirigida a paralizar los procedi-mientos en el organismo administrativo apelativo. Como se sabe, actualmente la paralización de tales procedimientos, que es necesaria para que la revisión judicial no sea un ejercicio académico, no dimana de la presentación de la so-licitud de revisión judicial, sino de la expedición del recurso de revisión judicial. Es tal expedición del recurso, no la solicitud de éste, la que es efectiva para paralizar los pro-cedimientos, y la que evidentemente tiene que constar cla-ramente y ser bien conocida por el organismo administra-tivo recurrido. Regla 61 del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A.
En vista de que el organismo administrativo apelativo no es parte en el proceso de revisión judicial, y que la pa-ralización de los procedimientos ante ese organismo dimana de la notificación de la expedición del recurso de re-visión judicial y no de la solicitud de revisión judicial, de nuevo, ¿qué propósito persigue la notificación de tal solici-tud al organismo administrativo recurrido? La respuesta a esta interrogante es, sencillamente, que no hay ningún propósito jurídico importante que informe tal notificación. En la situación que nos concierne, la notificación en cues-*608tión es, en la actualidad, esencialmente una formalidad dirigida meramente a poner en conocimiento del orga-nismo administrativo recurrido el hecho de que la parte afectada ha, en efecto, solicitado la revisión de su dictamen. No tiene consecuencias jurídicas o prácticas alguna. ¿Cómo es posible entonces que se le atribuya ca-rácter jurisdiccional a tal notificación?
Al ponderar lo señalado antes, debe tenerse en cuenta que hasta muy reciente la notificación de la solicitud de revisión en situaciones análogas o similares a la que aquí nos concierne, no se le exigía a la parte recurrente, sino que era meramente un trámite administrativo que reali-zaba la propia Secretaría del Tribunal al cual se acudía para la revisión. Tal era el caso, por ejemplo, con respecto a los recursos de revisión y de certificación que se presenta-ban ante este Tribunal, en cuanto a dictámenes del Tribunal Superior, bajo la Regla 53.1 de Procedimiento Civil de Puerto Rico, 32 L.P.R.A. Ap. III.
También debe tenerse en cuenta que en la actualidad, aún en las instancias en las cuales se le impone a la parte recurrente notificar al foro recurrido del escrito de revisión judicial presentado por dicha parte, tal notificación es sólo de cumplimiento estricto, no de carácter jurisdiccional. Tal es el caso de los recursos de apelación, certiorari y certifi-cación que se presentan ante nos, provenientes del Tribunal de Circuito de Apelaciones. En estos tres recursos, su notificación al foro recurrido es sólo de cumplimiento es-tricto, no jurisdiccional. Igualmente, en el caso de las soli-citudes de certiorari y los escritos de apelación que se pre-sentan ante el propio Tribunal de Circuito de Apelaciones, provenientes del Tribunal de Primera Instancia, la notifi-cación de tal recurso es sólo de cumplimiento estricto.
Debe resaltarse que hasta en el caso de todas las apela-ciones judiciales, que por su naturaleza implican materias de la mayor jerarquía jurídica, por lo que el recurso para acudir en alzada no es de carácter discrecional sino que *609constituye un derecho de la parte afectada por el dictamen a quo, la notificación del escrito de apelación no es de ca-rácter jurisdiccional, sino sólo de cumplimiento estricto. ¿Cómo entonces puede considerarse que en el caso del re-curso de revisión, la notificación sea de índole jurisdiccio-nal?
Ni la L.P.A.U. ni la ley que concede jurisdicción al Tribunal de Circuito de Apelaciones sobre la revisión de las decisiones de agencias administrativas, disponen expresa-mente que la notificación de la solicitud de revisión judicial a la agencia que tomó la decisión recurrida es de carácter jurisdiccional. Por las razones señaladas en este acápite, no debemos presumir que tiene tal carácter. Hacerlo noso-tros crearía una clara anomalía con graves consecuencias procesales.
IV
Finalmente, en vista de los señalamientos contenidos en las partes II y III de esta opinión, sería injusto denegar el recurso presentado por la peticionaria en el caso de autos. No debe ella sufrir la grave sanción de que se desestime su recurso, cuando no existía previamente una clara obliga-ción de notificar dicho recurso a la J.A.S.A.P. Tal obligación se establece palmariamente por primera vez en este caso, y no es justo castigar a la peticionaria por incumplir con una obligación que ella desconocía. Como la mayoría resuelve de otro modo, disiento.